               Case 8:14-bk-06630-RCT             Doc 50      Filed 09/25/19       Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

IN RE:

Amy E Foggett                                                          CASE NO. 8:14-06630-RCT

       Debtor(s)
___________________________/

                                    REPORT OF UNCLEARED FUNDS

         COMES NOW the Trustee, Angela Stathopoulos, and she does respectfully show that, pursuant to
the order of distribution, she has disbursed the entire amount in the Trustee’s account, and that all checks
have cleared with the exception of the following:



                    Claim # Check # Claimant / Address Amount    Action Taken
                    Surplus  1010   Amy E. Foggett     $8,431.34 Stop payment


         That more than ninety (90) days have elapsed since the declaration and distribution of the final
dividend, and after numerous attempts to reach Debtor with no response and pursuant to the provisions of 11
USC § 347, the undersigned attaches hereto checks in the amount of $8,431.34 payable to the Clerk, U.S.
Bankruptcy Court, and states that the claimants entitled thereto, are as listed above, and that their addresses,
as far as known, are given above.
                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that a true and correct copy of the foregoing has been sent either
electronically or by U.S. mail to the U.S. Trustee, 501 E. Polk Street, Suite 1200, Tampa, FL 33602 this
September 25, 2019.

                                                           ANGELA STATHOPOULOS, P.A.
                                                           39040 U.S. Hwy. 19 N.
                                                           Tarpon Springs, FL 34689
                                                           Telephone: 727-938-8775
                                                           Facsimile: 727-938-8776


                                                           By:       /s/ Angela Stathopoulos
                                                                 Angela Stathopoulos, Esq.
                                                                 Florida Bar No. 136735
